NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RONALD E. GARDINER,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )          Case No. 2D15-2621
                                             )
MARSHA GARDINER,                             )
                                             )
              Appellee.                      )
                                             )

Opinion filed December 28, 2016.

Appeal from the Circuit Court for Manatee
County; Janette Dunnigan, Judge.

Jaime L. Wallace and Marc C. Dungan of
Icard, Merrill, Cullis, Timm, Furen &
Ginsburg, P.A., Sarasota, for Appellant.

Cecilia A. Eaton, Bradenton, for Appellee.



SALARIO, Judge.

              Ronald Gardiner appeals from a final judgment that awarded lump sum

alimony to his former wife, Marsha Gardiner.1 The final judgment also denied the


              1
               Although the order is titled "Final Judgment of Dissolution of Marriage,"
this is a misnomer. As noted by the trial court in the order, the parties were previously
divorced in Sweden. The order does not otherwise purport to dissolve the marriage of
the parties.
former wife's request for permanent periodic alimony, awarded the former husband his

businesses on the former wife's prayer for equitable distribution, and denied the former

wife's request for attorney's fees and costs. The former husband argues that the trial

court erred in awarding the former wife the marital home as lump sum alimony.

Because the trial court failed to make the findings of fact required to support the award,

we reverse that portion of the final judgment, affirm the balance, and remand for further

proceedings.

               The parties were married in Sweden in 2006. In October 2011, the former

husband filed for divorce in Sweden. Two months later, the former wife filed this

dissolution case in circuit court in Manatee County. Her petition requested that the

former husband be required to pay permanent periodic alimony and, in addition, that the

former wife receive the parties' marital home either as lump sum alimony or as part of

an equitable distribution scheme. The marital home was titled in both parties' names

and had been paid for with the former husband's premarital funds.2

               After an evidentiary hearing on the former wife's petition, the trial court

entered a final judgment of dissolution. It found that the parties had lived a "comfortable


               2
                 The former husband asserted in the trial court that he retained a special
equity in the property based on his contribution of premarital funds. However, special
equity was abolished in 2008. § 61.075(11), Fla. Stat. (2008) ("Special equity is
abolished. All claims formerly identified as special equity, and all special equity
calculations, are abolished and shall be asserted either as a claim for unequal
distribution of marital property and resolved by the factors set forth in subsection (1) or
as a claim of enhancement in value or appreciation of nonmarital property."); Jurasek v.
Jurasek, 67 So. 3d 1210, 1212 (Fla. 3d DCA 2011). Furthermore, the fact that one
spouse used his or her nonmarital assets to purchase a jointly titled marital property is
insufficient, standing alone, to prove that the spouse did not intend the contribution of
premarital funds to be a gift. Zangari v. Cunningham, 839 So. 2d 918, 921 (Fla. 2d DCA
2003). Thus, this finding alone would not prevent an equal distribution of the property.



                                             -2-
and exciting life together" but that their circumstances had changed and that the income

and assets available to the former husband had "dwindled due to his increased age and

decreased ability." It found that the former husband received income of $1091 a month

and that the former wife received income of $1195 a month. The trial court also found

that the value of the marital home was $110,000.

              The trial court denied the former wife's request for permanent periodic

alimony, finding that while she had a need for alimony, the former husband lacked the

ability to pay and that the circumstances did not warrant granting the former wife

permanent alimony. The trial court did, however, grant the former wife's request for the

marital home. It found that the former wife had made uncompensated contributions to

the former husband's businesses—businesses which produced only meager income—

for which it believed she should be compensated. The trial court also found that the

former wife "would be without shelter and likely homeless" if she was not awarded the

property. The trial court characterized its award of the marital home as an award of

lump sum alimony and ordered the former husband to deed his interest in the home to

the former wife.

              The former husband challenges the award of lump sum alimony. He

argues that it was an erroneous award of spousal support or, alternatively, an erroneous

unequal distribution of marital assets. To the extent that the trial court failed to make

the findings necessary to support the award under either theory, we agree.

              Lump sum alimony may be awarded either for spousal support or as part

of an equitable distribution of marital property. Pipitone v. Pipitone, 23 So. 3d 131, 136

(Fla. 2d DCA 2009); Miulli v. Miulli, 832 So. 2d 963, 964 (Fla. 2d DCA 2002). "[W]here




                                            -3-
a trial court makes an award of lump sum alimony, it shall first determine whether the

award is necessary for support or to effect an equitable distribution of marital property."

Guida v. Guida, 870 So. 2d 222, 224 (Fla. 2d DCA 2004) (citing Glazner v. Glazner, 693
So. 2d 650, 651 (Fla. 5th DCA 1997)); see also Pipitone, 23 So. 3d at 136. Here, the

trial court made no findings that the award was necessary for either purpose. This in

itself was error and requires reversal for the appropriate findings. See Pipitone, 23 So.
3d at 136 (reversing and remanding so that trial court could determine whether lump

sum alimony was for spousal support or equitable distribution); cf. Pignataro v.

Rutledge, 841 So. 2d 636, 638 (Fla. 2d DCA 2003) (reversing and remanding because

appellate court could not determine for what purpose the trial court unequally distributed

the parties' assets).

              Moreover, even if the trial court had made legally sufficient findings as to

the purpose of the award, it did not make any findings that would support the award

under either the equitable distribution or spousal support statutes. With regard to

equitable distribution, section 61.075(1), Florida Statutes (2011), provides that a "court

must begin with the premise that the distribution should be equal, unless there is a

justification for an unequal distribution based on all relevant factors." The statute lists

ten specific factors—including, as might be relevant here, the duration of the marriage,

the economic circumstances of the parties, and the contribution of each spouse to the

marital assets and liabilities—that a trial court must consider when effecting an unequal

distribution of marital property. § 61.075(1)(a)-(j). A trial court's decision concerning an

unequal distribution must "be supported by factual findings in the judgment or order . . .

with reference to [these] factors." § 61.075(3); see also Feger v. Feger, 850 So. 2d 611,




                                            -4-
615 (Fla. 2d DCA 2003) ("[T]he court must specifically address the facts pertinent to

each statutory consideration . . . .").

              The statute governing the award of spousal support similarly requires a

court to make specific findings of fact. Section 61.08(2) provides that in determining

whether to award spousal support, a trial court must

              first make a specific factual determination as to whether
              either party has an actual need for alimony or maintenance
              and whether either party has the ability to pay alimony or
              maintenance. If the court finds that a party has a need for
              alimony or maintenance and that the other party has the
              ability to pay alimony or maintenance, then in determining
              the proper type and amount of alimony or maintenance
              under subsections (5)-(8), the court shall consider all
              relevant factors . . . .

In many respects similar to those in the equitable distribution statute, the statute then

lists ten factors that the court must consider in fashioning an award of support.

§ 61.08(2)(a)-(j). Thus, as with an unequal distribution of marital property, sufficient

factual findings regarding each of the factors in the alimony statute are required to

justify an award of lump sum alimony on spousal support grounds. Guida, 870 So. 2d

at 224 (citing Farley v. Farley, 800 So. 2d 710, 711 (Fla. 2d DCA 2001)).

              Although the trial court in this case made some factual findings that may

be relevant to a few of the factors in either the equitable distribution or alimony

statutes—for example, the trial court's finding that the former wife could be left without

shelter bears on the economic circumstances of the parties—it made no findings

specific to those factors that would show that it actually considered all of them in making

its decision to award the former wife the marital home. Furthermore, while the trial court

found that the former husband had no ability to pay permanent periodic alimony, it made

no finding regarding his ability to pay the lump sum alimony. See § 61.08(2) ("In


                                            -5-
determining whether to award alimony . . . , the court shall first make a specific, factual

determination as to whether either party . . . has the ability to pay alimony or

maintenance."); Dunkel v. Dunkel, 196 So. 3d 480, 482 (Fla. 2d DCA 2016) ("A judge

may award lump sum alimony to ensure an equitable distribution of property acquired

during the marriage, provided the evidence reflects (1) a justification for such lump sum

payment and (2) financial ability of the other spouse to make such payment without

substantially endangering his or her economic status." (quoting Canakaris v. Canakaris,

382 So. 2d 1197, 1201 (Fla. 1980))). Thus, even if the trial court had made findings

with respect to the purpose of that award, we would remain unable to review it due to

the lack of findings under either of the applicable statutes. See Pavese v. Pavese, 932
So. 2d 1269, 1270 (Fla. 2d DCA 2006) (reversing and remanding for further

proceedings because final judgment did not contain required factual findings to support

either an alimony award or equitable distribution); Farley, 800 So. 2d at 711-12

(reversing and remanding so that the trial court could enter a final judgment that

contained requisite findings to support an award of alimony).

              With respect to the absence of findings by the trial court, this case is quite

similar to our decision in Guida. There, a trial court awarded a former wife the parties'

marital residence and other marital property as lump sum alimony and unpaid child

support. The trial court made no finding as to whether the award was made for the

purpose of equitable distribution or spousal support and made no findings as to the

factors identified under sections 61.075(1) or 61.08(2). 870 So. 2d at 224. We held that

absent such findings, the final judgment was "insufficient to support either an equitable




                                            -6-
distribution scheme or an award of alimony." Id. We reversed the judgment and

remanded the case for the trial court to make the required findings of fact. Id.

              Nothing in this case supports an outcome different from the one we

reached in Guida. We reverse the portion of the final judgment awarding lump sum

alimony and remand the case to the trial court to make the appropriate findings of fact.

We affirm the final judgment in all other respects.

              Affirmed in part; reversed in part; remanded.



WALLACE and BLACK, JJ., Concur.




                                           -7-